COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00298-CR
                              NO. 02-14-00299-CR


MANDY RAE MANN                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1363887D, 1368510D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On July 2, 2014, as part of a plea-bargain agreement, Appellant Mandy

Rae Mann pleaded guilty to possession of a controlled substance or dangerous

drug in a correctional facility and to possession of less than one gram of heroin.

See Tex. Health & Safety Code Ann. § 481.115 (West 2010); Tex. Penal Code

Ann. § 38.11(d)(1) (West 2011). In accordance with the plea-bargain agreement,

      1
       See Tex. R. App. P. 47.4.
the trial court sentenced Appellant to nine months’ confinement in state jail for

each offense, to be served concurrently. The trial court certified in both cases

that Appellant had no right to appeal. See Tex. R. App. P. 25.2(a)(2).

      On July 11, Appellant filed pro se notices of appeal in the trial court. See

Tex. R. App. P. 25.2(c), 26.2. On July 30, we notified Appellant that the trial

court had certified that she had no right to appeal and that we would dismiss the

appeals unless Appellant or any party desiring to continue the appeals filed a

response showing grounds for continuing the appeals no later than August 11.

See Tex. R. App. P. 25.2(d), 44.3. Appellant did not respond. The record does

not show that Appellant’s sentences exceeded the State’s recommendations,

that Appellant desires to appeal a matter that was raised by written motion filed

and ruled on before trial, or that the trial court granted Appellant permission to

appeal.   See Tex. R. App. P. 25.2(a)(2).     Thus, in accordance with the trial

court’s certification, we dismiss these appeals. See Tex. R. App. P. 25.2(d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                  /s/ Lee Gabriel

                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014


                                        2